BARHAM, Justice.
The - Administrator ,of the Division of Employment Security of the Department of Labor has appealed’from a judgment of the district court sustaining an exception, to the jurisdiction which was filed'by another defendant, Wilshire Manor Nursing Home. The administrator filed in this court a motion to consolidate this case with the case of Bowen v. Doyal, Administrator, No. 50945 on our docket, alleging that the issues in both cases are exactly the same.
We entertained appellate jurisdiction under Constitution Article 7, Section 10(2), in the Bowen case, this day decided, 259 La. 839, 253 So.2d 200, because the judgment there had the effect of declaring a statute unconstitutional. The record in the instant case, however, contains no reference to the statute, and it would appear, that -the trial judge sustained the exception as filed. Neither the exception fil$d nor the judgment mentions the unconstitutionality of any statute. Our appellate jurisdiction is very restricted, and the record must affirmatively establish that jurisdiction. Appeals from district court judgments reviewing administrative rulings ordinarily lie to the Courts of Appeal. See Bowen v. Doyal, supra. We find no basis for exercising our appellate jurisdiction here. -
For the reasons given, this appeal is ordered transferred to the Court of Appeal, Third Circuit, provided that the record is filed in that court within '30 days from the *865date on 'which this decree becomes ■ final; otherwise the appeal shall be dismissed.